PER CURIAM.
This cause was heard on the transcript of the record, briefs and argument of counsel, and on consideration whereof it is here and now ordered and adjudged that the judgment be reversed on the authority of Midwest Haulers, Inc., Otto L. Hankison, as Receiver of Midwest Haulers, Inc., v. James A. Brady, Individually and as Acting Collector of Internal Revenue, 6 Cir., 128 F.2d 496, this day decided, and this cause is remanded to the District Court for proceedings consistent with the above opinion.